Citation Nr: 1524568	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.


FINDING OF FACT

The Veteran does not have a current disability of the knees.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his knees in November 2008.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for a bilateral knee condition.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for a knee condition during service.  At the Veteran's May 2004 separation examination, however, the Veteran reported occasional knee pain during activity, and as a result the examiner noted abnormal lower extremities in the examination report.  The Veteran stated that he had not sought treatment for his knee prior to the separation examination.

VA treatment records indicate that in February 2005, the Veteran reported pain in his left knee which he said was the result of him accidentally bumping into a post while in service.  In March 2007, the Veteran reported suffering falls when his knees give way.  A December 2007 x-ray of the left knee showed no abnormality.  At an April 2008 orthopedic consultation, the Veteran reported generalized knee pain with the left knee giving away.  His orthopedist found no effusion, full range of motion, negative anterior drawer test, tenderness to palpation of the patellar tendon, and pain with patella compression.  He was diagnosed with bilateral patella tendinitis.  A subsequent MRI of the left knee, however, showed unremarkable tendons, and the Veteran was diagnosed with maltracking patella and advised to lose weight and get a better knee brace.

The Veteran underwent a VA examination in November 2008.  He reported that weather changes aggravate his knees.  He has a Neoprene knee sleeve that he uses a little bit.  He reported difficulty walking secondary to his foot problems, and stated that his knees do not limit his activities of daily living except that they prevent him from playing sports, which he cannot play because of his foot and back conditions.  The Veteran did not report any swelling, catching, locking, or giving way in either knee.  He did not describe flare-ups.  On physical examination, the examiner found no effusion or instability.  Patellae tracked in the midline.  Lachman tests, drawer tests, and McMurray's sign were all negative.  There was no joint line tenderness.  There was mild crepitus.  Range of motion was 0 to 135 degrees active, passive, and against resistance, with no pain, fatigue, or incoordination with repetitive motion.  X-rays showed minimal medial compartment narrowing, and a small area of sclerosis in the lateral femoral condyle of the right knee.  The MRI of the left knee suggested a soft tissue contusion bruise, but was otherwise basically normal.

The Veteran underwent a VA examination in June 2009 for his spine and shoulder, at which time VA requested a follow-up opinion regarding any diagnosis of the Veteran's knees.  The examiner stated that the mild narrowing indicated by the Veteran's x-rays was not indicative of frank degeneration and, as here, is considered a normal finding in the absence of other pathology.  The examiner diagnosed normal knees.

VA treatment records show that prior to a May 2010 tonsillectomy, the Veteran reported that the suffered arthritis in his knees.  During a pain screen prior to a February 2011 VA mental health appointment, the Veteran reported pain rated 6/10 in his left knee.

At his March 2015 hearing, the Veteran stated that his knees prevent him from obtaining work, maintaining employment, and receiving training from vocational rehabilitation.  The Veteran stated that his knee condition was the result of a car accident he suffered while in the military.

The Board finds the opinions of the VA examiners highly probative.  The finding that the Veteran does not suffer from a chronic condition of the knees was supported by physical examination and review of radiology, and fits in with the other medical evidence of record.  The Board recognizes that in April 2008 the Veteran was diagnosed with patella tendinitis by his VA orthopedist, but this was prior to the orthopedist's review of the MRI showing a normal tendon.  After review of the MRI, the orthopedist advised the Veteran to lose weight.  Furthermore, at no time since filing his claim in September 2008 has the Veteran been medically diagnosed with a current condition of the knees.  Thus, while the Veteran reports intermittent knee pain, the Board finds more probative the medical evidence that the Veteran does not suffer a current disability of the knees.  

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current disability in one or both of his knees.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection must be denied.


ORDER

Service connection for a bilateral knee condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


